DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 11/19/2021. Claims 1, 12, 22 and 29 have been amended. Claims 2, 5 7-10, 13, 16, 19, 20, 23, 26, 28, 30, 32, 34 and 35 have been cancelled. No claims have been added. Claims 1, 3-4, 6, 11-12, 14-15, 17-18, 21-22, 24-25, 27, 29, 31 and 33 are pending and an action is as follows.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.

The Applicant argues, “.. Raina does not disclose determining whether or not to apply a first compression algorithm to information comprised in a set of packets to be transmitted by the transmitting device based on a capacity of the wireless device and a load of the wireless communication network.
The Examiner disagrees, the rejection is directed not to the capacity of the wireless device by the capability of the wireless device as indicated in the rejection below.

The Applicant argues, “further, Raina fails to disclose… wherein the transmitting device is a wireless device, and wherein the determining is further based on at least one of: a capability of the wireless device, and a load of the wireless communications network…”
 at least one of : a capability of the wireless device (the UE receives a compression configuration request to which the UE further operates to determine capability parameters which the UE may operate with which are compatible with the base station so that the UE and base station can select the a common compression configuration compatible to each respective device in order to operate to exchange data which will be compressed in the further communications between the UE and the base station respectively [Raina, Figure 4, Steps 410, 415 and 440 and ¶130-¶135 & 142]), and a load of the wireless communication network (optional limitation not required based on claim interpretation, as the claim recites “at least one of:”.) 
 
The other claims are not allowable based on the rationale outlined above and below. The Examiner suggests that the Applicant could further clarify the claims of the combination of prior art referenced in this Office Action to overcome the rejections.  The Applicant could move to rid the claims of alternative/optional phrases such as the alternative phrase “the at least one of:”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11-12, 15, 21-22, 25, 29, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Raina 2016/0142518 (hereinafter Raina), in view of CHHATRIWALA 2015/0085876 and Goel et al. US 8,675,648.

	Regarding claim 19, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 12, wherein the transmitting device is a wireless device, and wherein the obtaining of the indication is further based on at least one of: a) a capability of the wireless device, and b) a load of the wireless communications network. 
[See the rationale and motivation to combine the references applied in the rejection of claim 9. Similar rationale and motivation to combine the references is hereby applied to reject claim 19]. 

	Regarding claim 35, the combination of Raina, in view of CHHATRIWALA and Goel teaches the transmitting device according to claim 29, wherein the transmitting device is a wireless device, and wherein to obtain the indication is further configured to be based on at least one of: a) a capability of the wireless device, and b) a load of the wireless communications network. 
[See the rationale and motivation to combine the references applied in the rejection of claim 9. Similar rationale and motivation to combine the references is hereby applied to reject claim 35].


	determining whether or not to apply a first compression algorithm to information comprised in a set of packets to be transmitted by the transmitting device [Raina, ¶128, ¶131-¶132 the BS determines whether the UE is to apply a compression algorithm to packets to be transmitted in Figure 4, Steps 415-420 ], and initiating providing, based on a result of the determination of whether or not to apply the first compression algorithm, an indication of the result of the determination to the transmitting device [Figure 4, Step 420 (the compression configuration selected by the BS is provided to the UE in a request indicating to the UE the compression configuration selected for compressing packets to be transmitted by the UE)]. Also Raina teaches wherein the transmitting device is a wireless device, and wherein the determining is further based on at least one of: a) a capability of the wireless device, and b) a load of the wireless communications network [Raina, Figure 4, 410], but it does not explicitly teach wherein the determining is based on compression efficiency and complexity.
	However, CHHATRIWALA the determining being based on at least one of: 
	i. a compression efficiency of the first compression algorithm applied to a first information comprised in a first set of packets, the information being a second information and the set of packets being a second set of packets, each of the first set of packets and the second set of packets comprising at least one packet, (a compression configuration may be determined based on the compression efficiency of the first compression algorithm, which is determined via the measurement of the level of 
CHHATRIWALA also teaches wherein the determining is further based on whether or not the compression efficiency exceeds a threshold [CHHATRIWALA, Figures 3-4, Steps 357 (packets 10-11 and corresponding threshold)]. (One of the major teachings of the Chhatriwala reference is to set forth the concept that turning the compression device on and off at different instances is for only small amounts of monitored compression gains is a waste of resources. It further teaches that compression is to be utilized (applied) in situations where compression device is allowed to function in a manner that results in compression gains (compression efficiency) that are high enough to justify the use of compression device resources (above a threshold) [see Chhatriwala, Paragraph 31 which states, "In the aspect of more than one disable period, each disable period may have a different duration, or each disable period may have a duration based on a number of consecutive times the level of compression has failed to meet the respective threshold to enable compression. For example, in one aspect that should not be construed as limiting, compressor component 145 may be configured with the respective enable and disable thresholds, and the respective disable periods, in order to improve the efficiency of use of the processing resources for performing compression. For instance, rather than turning compressor component 145 on and off at every opportunity for a small compression gain, the present aspects may configure compressor component 145 to avoid transmitting a compressed data flow until a sufficient compression gain may be achieved, or until compressor component 145 may enable compression for a sufficient period of time until reaching the disable threshold to justify use of the processing resources for compression."]  The Examiner would like to point out that this is very much in agreement with the teachings of the Applicant's Specification. Specifically section "action 302" which has the ultimate goal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Raina, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of CHHATRIWALA, indicating the selection of a compression algorithm based on compression efficiency. The resulting benefit would have been the ability to ensure that bandwidth utilization is being performed in a conservative manner to reduce wasted resources. While the combination teaches determining a selected compression algorithm based on compression efficiency but not a computational complexity of the first algorithm.
	However, Goel teaches wherein the determining is based on:
Goel teaches wherein the determining may be based on: 
ii. a computational complexity of the first algorithm [Goel Col 8, Lines 33-39],  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rain, in view of CHHATRIWALA, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of Goel, indicating the selection of a compression algorithm based on computational complexity. The resulting benefit would have been the ability to reduce processing costs and resource utilization.

Regarding claim 12, Raina teaches a method performed by a transmitting device (user equipment, also referred to as UE), the method being for managing compression of information to be transmitted by the transmitting device in a set of packets [Raina, Figure 4, Steps 405-440], the 
obtaining, from a network node operating in the wireless communications network, an indication of a result of a determination of whether or not to apply a first compression algorithm to information comprised in a set of packets to be transmitted by the transmitting device [Raina, Figure 4, Step 420 (the compression configuration selected by the BS is provided to the UE in a request indicating to the UE the compression configuration selected for compressing packets to be transmitted by the UE)],  and initiating applying the first compression algorithm on the second information, based on the received indication [Raina, Figure 4, Step 440 (compressing the packets based on the compression configuration information and transmitting the compressed packets)] . Also Raina teaches wherein the transmitting device is a wireless device, and wherein the obtaining of the indication is further based on at least one of: a) a capability of the wireless device, and b) a load of the wireless communications network [Raina, Figure 4, 410],, but it does not explicitly teach wherein the indication being based on compression efficiency and complexity.
	However, CHHATRIWALA teaches the indication being based on at least one of: 
	i. a compression efficiency of the first compression algorithm applied to a first information comprised in a first set of packets, the information being a second information and the set of packets being a second set of packets, each of the first set of packets and the second set of packets comprising at least one packet (a compression configuration may be determined based on the compression efficiency of the first compression algorithm, which is determined via the measurement of the level of compression to the a threshold, is applied to a first set of packets in the data flow (See Figures 3 and 4, Steps 352-357, Packet 10), and wherein the information being a second information and the set of packets being a second set of packets as per Figure 3 and 4, Steps 354-357 (packets 11-16),  CHHATRIWALA, Figures 3-4).


	However, Goel teaches wherein the indication is based on:
ii. a computational complexity of the first algorithm [Goel Col 8, Lines 33-39],  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rain, in view of CHHATRIWALA, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of Goel, indicating the selection of a compression algorithm based on computational complexity. The resulting benefit would have been the ability to reduce processing costs and resource utilization.

	Regarding claim 22, Raina teaches a network node (base station of Figure 4) configured to manage compression of information configured to be transmitted by a transmitting device (UE of Figure 4) in a set of packets, the network node and the transmitting device being configured to operate in a wireless communications network (Wireless Network as per Figure 4) [Raina, Figure 4, ¶128 (the UE and BS communicate configuration data related to compression capabilities and the BS is able to select whether compression will be performed by the UE)], the network node being further configured to: 

initiate providing, based on a result of the determination of whether or not to apply the first compression algorithm, an indication of the result of the determination to the transmitting device  [Figure 4, Step 420 (the compression configuration selected by the BS is provided to the UE in a request indicating to the UE the compression configuration selected for compressing packets to be transmitted by the UE)] . Also Raina teaches wherein the transmitting device is a wireless device, and wherein to determine is further based on at least one of: a) a capability of the wireless device, and b) a load of the wireless communications network [Raina, Figure 4, 410],, but it does not explicitly teach wherein the determining is based on compression efficiency and complexity.
	However, CHHATRIWALA wherein to determine is configured to be based on at least one of: 
i. a compression efficiency of the first compression algorithm configured to be applied to a first information configured to be comprised in a first set of packets, the information being a second information and the set of packets being a second set of packets, each of the first set of packets and the second set of packets being configured to comprise at least one packet (a compression configuration may be determined based on the compression efficiency of the first compression algorithm, which is determined via the measurement of the level of compression to the a threshold, is applied to a first set of packets in the data flow (See Figures 3 and 4, Steps 352-357, Packet 10), and wherein the information being a second information and the set of packets being a second set of packets as per Figure 3 and 4, Steps 354-357 (packets 11-16),  CHHATRIWALA, Figures 3-4).
CHHATRIWALA also teaches wherein the determining is further based on whether or not the compression efficiency exceeds a threshold [CHHATRIWALA, Figures 3-4, Steps 357 (packets 10-11 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Raina, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of 
	However, Goel teaches wherein the determining is based on:
Goel teaches wherein the determining may be based on: 
ii. a computational complexity of the first algorithm [Goel Col 8, Lines 33-39],  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rain, in view of CHHATRIWALA, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of Goel, indicating the selection of a compression algorithm based on computational complexity. The resulting benefit would have been the ability to reduce processing costs and resource utilization.

	Regarding claim 29, Raina teaches a transmitting device (user equipment, also referred to as UE) configured to manage compression of information configured to be transmitted by the transmitting device in a set of packets [Raina, Figure 4, Steps 405-440], the transmitting device being configured to operate in a wireless communications network [See Raina, Figure 4 (communication network)], the transmitting device being further configured to: 
obtain, from a network node configured to operate in the wireless communications network, an indication of a result of a determination of whether or not to apply a first compression algorithm to information comprised in a set of packets configured to be transmitted by the transmitting device [Raina, Figure 4, Step 420 (the compression configuration selected by the BS is provided to the UE in a 
	However, CHHATRIWALA teaches the indication being based on at least one of: 
i. a compression efficiency of the first compression algorithm configured to be applied to a first information configured to be comprised in a first set of packets, the information being a second information and the set of packets being a second set of packets, each of the first set of packets and the second set of packets being configured to comprise at least one packet (a compression configuration may be determined based on the compression efficiency of the first compression algorithm, which is determined via the measurement of the level of compression to the a threshold, is applied to a first set of packets in the data flow (See Figures 3 and 4, Steps 352-357, Packet 10), and wherein the information being a second information and the set of packets being a second set of packets as per Figure 3 and 4, Steps 354-357 (packets 11-16),  CHHATRIWALA, Figures 3-4). 
CHHATRIWALA also teaches wherein the determining is further based on whether or not the compression efficiency exceeds a threshold [CHHATRIWALA, Figures 3-4, Steps 357 (packets 10-11 and corresponding threshold)]. (One of the major teachings of the Chhatriwala reference is to set forth the concept that turning the compression device on and off at different instances is for only small amounts of monitored compression gains is a waste of resources. It further teaches that compression is to be utilized (applied) in situations where compression device is allowed to function in a manner that results 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Raina, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of CHHATRIWALA, indicating the selection of a compression algorithm based on compression efficiency. The resulting benefit would have been the ability to ensure that bandwidth utilization is being performed in a conservative manner to reduce wasted resources. While the combination teaches 
	However, Goel teaches wherein the indication is based on:
ii. a computational complexity of the first algorithm [Goel Col 8, Lines 33-39],  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rain, in view of CHHATRIWALA, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of Goel, indicating the selection of a compression algorithm based on computational complexity. The resulting benefit would have been the ability to reduce processing costs and resource utilization. 

	Regarding claim 33, the combination of Raina, in view of CHHATRIWALA and Goel teaches the transmitting device according to claim 29, being further configured to: determine whether or not the compression efficiency of the first algorithm configured to be applied to the first information in the first set of packets, exceeds the threshold, wherein to obtain the indication is further configured to be based on whether or not the compression efficiency exceeds the threshold  [See the rationale and motivation to combine the references applied in the rejection of claim 2. Similar rationale and motivation to combine the references is hereby applied to reject claim 33]. 

Regarding claim 4, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 1, further comprising: obtaining the compression efficiency of the first algorithm applied to the first information in the first set of packets, wherein the determining of whether or not to apply the first compression algorithm to the second information is based on the obtained compression efficiency [CHHATRIWALA determines whether to apply the first algorithm to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Raina, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of CHHATRIWALA, indicating that thee selection and application of a compression algorithm is based on the compression efficiency. The resulting benefit would have been the ability to ensure that bandwidth utilization is being performed in a conservative manner to reduce wasted resources.

	Regarding claim 15, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 12, further comprising: obtaining the compression efficiency of the first algorithm applied to the first information in the first set of packets, wherein the obtaining of the indication is based on the obtained compression efficiency. 
[See the rationale and motivation to combine the references applied in the rejection of claim 4. Similar rationale and motivation to combine the references is hereby applied to reject claim 15]. 

	Regarding claim 25, the combination Raina, in view of CHHATRIWALA and Goel teaches the network node according to claim 22, being further configured to: obtain the compression efficiency of the first algorithm configured to be applied to the first information in the first set of packets, wherein to determine whether or not to apply the first compression algorithm to the second information is configured to be based on the compression efficiency configured to be obtained. 
[See the rationale and motivation to combine the references applied in the rejection of claim 4. Similar rationale and motivation to combine the references is hereby applied to reject claim 15].  

Regarding claim 11, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 1, wherein one of: a. the first set of packets is the same as the second set of packets (the first set of packets according to CHHATRIWALA may be the same as the second set of packets and include packets 10-28); b. the first set of packets has previously been transmitted by the transmitting device, and is different than the second set of packets; and c. the first set of packets has been received by the network node from the transmitting device, and is different than the second set of packets. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Raina, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of CHHATRIWALA, indicating that thee selection and application of a compression algorithm is based on the compression efficiency and is applied to a set of packets. The resulting benefit would have been the ability to ensure that bandwidth utilization is being performed in a conservative manner to reduce wasted resources.

	Regarding claim 21, the combination of Raina, in view of CHHATRIWALA and Goel the method according to claim 12, wherein one of: a. the first set of packets is the same as the second set of packets; b. the first set of packets has previously been transmitted by the transmitting device, and is different than the second set of packets; and c. the first set of packets has been received by the network node from the transmitting device, and is different than the second set of packets. 
[See the rationale and motivation to combine the references applied in the rejection of claim 12. Similar rationale and motivation to combine the references is hereby applied to reject claim 21]. 

s 3, 14, 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Raina, in view of CHHATRIWALA and Goel as applied to claims 1, 12, 22 and 29 respectively above, and further in view of Baker et al. US 2009/0204812 (hereinafter Baker).

	Regarding claim 3, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 1, regarding the compression of packets, [Raina, Figure 4, Steps 405-440] but it does not teach wherein the determining is further based on whether or not the set of packets are encrypted. 
	However, Baker teaches wherein the determining is further based on whether or not the set of packets are encrypted [Baker ¶73].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rain, in view of CHHATRIWALA and Goel, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of Baker, indicating the selection of a compression algorithm is based on whether or not the set of packets are encrypted. The resulting benefit would have been the ability to prevent problems that may arise from compressing encrypted frames, such as compressing frames that may not compress well after encryption [Baker ¶73-¶74].

	Regarding claim 14, the combination of Raina, in view of CHHATRIWALA, Goel and Baker teaches the method according to claim 12, wherein the obtaining of the indication is further based on whether or not the set of packets are encrypted. 
[See the rationale and motivation to combine the references applied in the rejection of claim 3. Similar rationale and motivation to combine the references is hereby applied to reject claim 15]. 


[See the rationale and motivation to combine the references applied in the rejection of claim 3. Similar rationale and motivation to combine the references is hereby applied to reject claim 24]. 

	Regarding claim 31, the combination of Raina, in view of CHHATRIWALA, Goel and Baker teaches the transmitting device according to claim 29, wherein to obtain the indication is further configured to be based on whether or not the set of packets are encrypted. 
[See the rationale and motivation to combine the references applied in the rejection of claim 3. Similar rationale and motivation to combine the references is hereby applied to reject claim 31]. 

Claims 6, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Raina, in view of CHHATRIWALA and Goel as applied to claims 1, 12 and 22 respectively above, and further in view of Wang et al. US 2015/0030036 (Wang).

	Regarding claim 6, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 1, regarding the selecting of a compression algorithm for use on packets to be transmitted [Raina, Figure 4, Steps 405-440], but it does not teach selecting from the plurality of algorithms based on compression efficiency and complexity.
 However, Wang teaches wherein the first compression algorithm is comprised in a plurality of compression algorithms, and wherein the method further comprises: selecting the first compression algorithm from the plurality of compression algorithms, the selecting being based on at least one of: a) a 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Rain, in view of CHHATRIWALA and Goel, indicating a device and method for selecting a compression algorithm for packets to be transmitted over a wireless channel, with the teachings of Wang, indicating that the multiple compression algorithms may be used for compression and performance based comparisons of each algorithms compression ratio and complexity may be used to select the most appropriate compression algorithm. The resulting benefit of the combination would have been the ability to select the most appropriate compression algorithm based on overall performance.

	Regarding claim 17, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 12, wherein the first compression algorithm is comprised in a plurality of compression algorithms, and wherein the method further comprises: selecting the first compression algorithm from the plurality of compression algorithms, the selecting being based on at least one of: a) a computational complexity of each compression algorithm in the plurality, and b) the compression efficiency obtained for each compression algorithm in the plurality. 
[See the rationale and motivation to combine the references applied in the rejection of claim 6. Similar rationale and motivation to combine the references is hereby applied to reject claim 17]. 

	Regarding claim 27, the combination of Raina, in view of CHHATRIWALA and Goel teaches the network node according to claim 22, wherein the first compression algorithm is configured to be comprised in a plurality of compression algorithms, and wherein the network node is further configured 
a) a computational complexity of each compression algorithm in the plurality, and 
b) the compression efficiency configured to be obtained for each compression algorithm in the plurality. 
[See the rationale and motivation to combine the references applied in the rejection of claim 6. Similar rationale and motivation to combine the references is hereby applied to reject claim 27].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Raina, in view of CHHATRIWALA and Goel as applied to claim 12 above, and further in view of Chen et al. US 2017/0303175 (Chen).
Regarding claim 18, combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 12, wherein the transmitting device is a wireless device [See Raina, Figure 4], but it does not teach wherein the indication is obtained by Radio Resource Control signaling. 
However, Chen teaches wherein the indication is obtained by Radio Resource Control signaling [Chen, ¶20 & ¶89].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Rain, in view of CHHATRIWALA and Goel, indicating a device and method for selecting a compression algorithm for packets to be transmitted over a wireless channel, with the teachings of Chen, indicating that the compression algorithms is indicated in an RRC message/signaling. The resulting benefit of the combination would have been the ability to select the most appropriate compression using low overhead messaging.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LONNIE V SWEET/Primary Examiner, Art Unit 2467